Citation Nr: 1229057	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  08-11 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1972 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for depression.  In September 2009, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in June 2010.

In February 2011, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In May 2011, the Board remanded the Veteran's petition to reopen his previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression, to the Appeals Management Center (AMC) for further evidentiary development, including obtaining Social Security Administration (SSA) records and readjudicating the claim.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained the Veteran's SSA records and readjudicated the claim in an April 2012 supplemental statement of the case.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

To establish jurisdiction over the issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been received sufficient to reopen the claim for service connection for an acquired psychiatric disorder, to include schizophrenia and depression.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The RO most recently denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for an acquired psychiatric disability in February 2007 on the basis that he had not submitted new and material evidence establishing in-service incurrence; the Veteran was properly informed of the adverse decision and his appellate rights; the Veteran did not appeal this decision.

2.  Evidence submitted subsequent to the RO's February 2007 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and depression.


CONCLUSIONS OF LAW

1.  The RO's February 2007 decision denying the Veteran's petition to reopen his previously denied claim of entitlement to service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for an acquired psychiatric disorder, this application is being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA with regard to his application to reopen is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The initial issue before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  After a review of the evidence of record, the Board finds that new and material evidence has been submitted with regard to this claim.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran previously sought service connection for an acquired psychiatric disorder.  He filed his original claim of entitlement to service connection for a nervous condition in May 1982.  A June 1982 rating decision from the RO in Waco, Texas denied the claim because the evidence did not show that the Veteran had an in-service or current psychiatric disability.  The Veteran appealed to the Board.  An October 1983 Board decision denied the claim for service connection on the basis that the Veteran did not have a current psychiatric disability that could be attributed to service.

The Veteran again sought service connection for an acquired psychiatric disorder in April 1989, April 1994, and June 2002.  June 1989, May 1994, and December 2002 rating decisions declined to reopen the Veteran's claim on the basis that he had not submitted new and material evidence.  He appealed the June 1989 and May 1994 decisions to the Board.  The Board declined to reopen his claims in June 1990 and December 1998 decisions.  He did not perfect an appeal for the December 2002 denial.

Prior to his instant claim, the Veteran most recently sought to reopen his claim of entitlement to service connection for an acquired psychiatric disorder in July 2006.  A February 2007 rating decision declined to reopen his claim on the basis that he had not submitted new and material evidence showing in-service incurrence.  At the time of this denial, statements and hearing testimony from the Veteran, service treatment records, VA treatment and private records, statements from the Veteran's family, friends, and fellow service members, and a December 1975 VA examination.  The February 2007 RO decision is the last final denial of this claim.

The new evidence submitted since the February 2007 denial consists of additional statements and hearing testimony from the Veteran, SSA records, and updated VA treatment records.

Significantly, at a May 2010 RO hearing, the Veteran testified that he first received psychiatric treatment shortly after discharge from service and as early as 1974.  As noted above, the credibility of this statement must be presumed at this juncture.  See Justus, supra.  Prior to this, the earliest reported psychiatric treatment was in the early 1980s.  This report of treatment within a year of discharge, which is presumed credible at this juncture, tends to show a continuity of symptomatology.  Thus, the Board concludes that the Veteran's report of psychiatric treatment within a year of discharge satisfies the low threshold requirement for new and material evidence.  As such, the claim is reopened.


ORDER

As new and material evidence has been received sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include schizophrenia and depression, to this extent only, the appeal is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his reopened claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression.

The Veteran claims that his current psychiatric disability is the result of his service.  Specifically, he claims that his in-service complaints of chest pain and shortness of breath were early symptoms of his psychiatric disability.  Therefore, he believes that service connection is warranted.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran's service treatment records show complaints of chest pain and shortness of breath and a diagnosis of chest wall syndrome.  Additionally, the Veteran has reported hearing voices in service.  Current VA treatment records show various psychiatric diagnoses, including anxiety and schizophrenia.

In light of the evidence showing current psychiatric diagnoses, the in-service complaints of chest pain and shortness of breath and contentions of continuous symptoms since service, and the Veteran's contention that his current psychiatric disability is related to these in-service complaints, the Board finds that an examination and medical nexus opinion are necessary in order to properly resolve the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); see also McLendon, supra.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression, must be remanded for a VA examination and opinion.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the Central Texas VA Medical Center, and any other VA facility identified by the Veteran, covering the period from February 2009, to the present, should be obtained and added to the claims folder.

2.  Thereafter, the Veteran must be scheduled for a VA examination with appropriate examiner to determine the nature and etiology of his psychiatric disorder(s).  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examinations, including the service treatment records documenting in-service complaints of chest pain and shortness of breath and the Veteran's contentions that these were psychiatric symptoms.  This must be noted in the examination report.

The examiner must state whether it is at least as likely as not that any current acquired psychiatric disorder(s) was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service.  The examiner should specifically comment on the Veteran's contentions that his in-service chest wall syndrome was an initial symptom of his current psychiatric disability and his contentions of hearing voices in service.  

If the examiner diagnoses the Veteran with a personality disorder, s/he must state whether the Veteran also has an acquired psychiatric disorder that is superimposed upon the personality disorder.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  After completing the above actions and any other notification or development deemed necessary, the Veteran's reopened claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


